DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “structure for mounting an object” in claim 1 and 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Applicant defines the structure as mounting bolt 132 and therefore the limitation will be interpreted to cover a mounting bolt and equivalents thereof for the purpose of examination.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5, 12-15, 17 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re. Cls. 2 and 17, the limitation “fine thread” renders the claim indefinite in the Examiner’s position.  Threaded fasteners inherently include threads which have a pitch that are categorized as either being “fine” or “coarse.”  The terms “fine” and “course” are comparative terms since a fine thread has a smaller pitch than a coarse thread.  Applicant does not specifically define a value or range of values that they consider to be “fine” and the Examiner is not aware of an art recognized standard which defines the terms “fine” and “coarse” in reference to thread pitches. Furthermore, the term “fine” is a subjective term of degree since what one person might consider fine could be different than what another would consider fine.  Therefore, the metes and bounds of the claim cannot be ascertained rendering the claim indefinite.
Re. Cl. 5 and 20, the limitations “the compliant member being a plurality of fingers forming the bowl top of the lock disk” renders the claim indefinite in the Examiner’s position.  Claims 5 and 20 depend from claims 1 and 16 respectively which establish that the lock disk and compliant member are separate elements of the tripod assembly.  Then claims 5 and 20 contradict that configuration by stating that the 
Re. Cl. 12, the limitations “a central hub, said central hub further comprising: a hub body with a central hub” and “extending from the central hub” render the claim indefinite.  It is unclear if the Applicant intends to claim two different central hubs in Lines 2-3 or if they are the same part.  Further, then in Line 4, it is unclear which central hub the Applicant is referring to.  It is suggested that the Applicant amend the claim to only establish one central hub to overcome this issue. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu US 2007/0090237 (hereinafter Hsu) in view of O’Kane US 3300165 (hereinafter O’Kane).
Re. Cl. 1, Hsu discloses: A tripod (Fig. 1) comprising: a central hub (11 and 111, Fig. 2), said central hub further comprising: a hub body (see 111, Fig. 2); 5a bowl depression within the hub body having a hemispherical outer surface (see 111, Fig. 2-3); and three mounting arms (211, Fig. 2) extending from the central hub (see Fig. 2-3); a bowl disk (12, Fig. 2) positioned within the bowl depression (see Fig. 2-3) and having structure for mounting an object (123, Fig. 2); 10a lock disk (14, Fig. 2) having a bowl top (see Fig. 2) and positioned underneath the bowl depression and abutting the hemispherical outer surface (see Fig. 3); a tensioning handle (13, Fig. 2), connected to the bowl disk by a tensioning bolt (122, Fig. 2-3) passing through the lock disk and central hub (see Fig. 2-3);; and 15three legs (22s, Fig. 1), one mounted upon each of the three mounting arms (see Fig. 1).
Re. Cl. 2, Hsu discloses: the tensioning bolt having a fine thread allowing for precise adjustment (see Fig. 2-3, threads 122 are fine in comparison to a screw having a very large thread pitch).
Re. Cl. 1 and 3-4, Hsu does not disclose a compliant member (Cl. 1), the compliant member being a spring located between the lock disk and the tensioning handle (Cl. 3), the spring being selected from the set of springs consisting of: a plurality of stacked washers and compression springs (Cl. 4). O’Kane discloses a tripod (see Fig. 6-8) which includes a compliant member (67, Fig. 8) which is a spring located between a tensioning handle (70, Fig. 8) and lock disk (66, Fig. 8) which is selected from the set consisting of stacked washers and compression springs (see 67, Fig. 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Hsu device to include the compression (Col. 6, Lines 32-38).
Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu US 2007/0090237 (hereinafter Hsu) in view of Brodmann US 5398901 (hereinafter Brodmann).

    PNG
    media_image1.png
    533
    337
    media_image1.png
    Greyscale

Re. Cl. 1, Hsu discloses: A tripod (Fig. 1) comprising: a central hub (11 and 111, Fig. 2), said central hub further comprising: a hub body (see 111, Fig. 2); 5a bowl depression within the hub body having a hemispherical outer surface (see 111, Fig. 2-3); and three mounting arms (211, Fig. 2) extending from the central hub (see Fig. 2-3); a bowl disk (12, Fig. 2) positioned within the bowl depression (see Fig. 2-3) and having structure for mounting an object (123, Fig. 2); 10a lock disk (14, Fig. 2) having a bowl top (see Fig. 2) and positioned underneath the bowl depression and abutting the hemispherical outer surface (see Fig. 3); a tensioning handle (13, Fig. 2), connected to the bowl disk by a tensioning bolt (122, Fig. 2-3) passing through the lock disk and central hub (see Fig. 2-3);; and 15three legs (22s, Fig. 1), one mounted upon each of the three mounting arms (see Fig. 1).
Re. Cl. 1 and 5, Hsu does not disclose a compliant member (Cl. 1) or the compliant member being a plurality of fingers forming the bowl top of the lock disk (Cl. 5). Brodmann discloses an angular adjustment configuration (Fig. 1) which includes a hub (24, Fig. 1), a bowl disk (18, Fig. 1), a lock disk (72, Fig. 5), a tensioning handle (42, Fig. 1 and 5) and a compliant member (see fingers of 72, Fig. 5).  Re. Cl. 5, Brodmann discloses the compliant member being a plurality of fingers forming the bowl top of the lock disk (see annotated figure 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lock disk of Hsu to include the fingers of Brodmann since Brodmann states that such a modification maintains safety if the tensioning handle is loosened and accidentally disconnection from the bolt (Col. 4, Lines 22-25).
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu in view of Brodmann as applied to claims 1 and 5 above, and further in view of Leeds US 4768744 (hereinafter Leeds).
Re. Cls. 6-7, the combination of Hsu in view of Brodmann does not disclose that the lock disk is comprised of a polymer.  Leeds discloses an angular adjustment mechanism which includes a lock disk (54, Fig. 3) that is formed from a polymer (Col. 8, Lines 28-31).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lock disk of Hsu to be made of nylon as disclosed by Leeds since Leeds state that such a modification provides self-lubrication within the support which enables for the device to be readily adjusted (Col. 8, Lines 28-31).
Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu in view of Brodmann as applied to claims 1 and 5 above, and further in view of Spencer US 2691501 (hereinafter Spencer).
Re. Cls. 8-10 and 11, Hsu discloses each leg further comprising: a leg head (222, 223 Fig. 2) attached to a leg body and pivotably attached to one of the three mounting arms (see Fig. 2 and 5-6, via 221); a lock tooth (23, Fig. 2) situated in the head and interacting with the one of three mounting 30arms10/13 (see Fig. 5-6), each mounting arm further comprising a plurality of arm teeth (211, Fig. 5) with which the lock tooth will selectively engage (see Fig. 5-6), the lock tooth and arm teeth being oriented in a manner to allow ratcheting interaction therebetween the ratcheting interaction allowing the legs to collapse inward into a stowed position (see Fig. 5-6). Hsu does not disclose (Fig. 1) which includes legs (22, Fig. 1) attached to a mounting arm (18, Fig. 1).  Re. Cls. 8 and 10, Spencer discloses a jam nut (44, Fig. 1) encompassing and threadedly engaged with the leg head such that it selectively abuts the lock tooth (see Fig. 2, tooth 30); a compression spring (32, Fig. 1-2) situated within the leg head and jam nut (see Fig. 2), applying pressure to the lock tooth and biasing it into the one of three mounting arms (Col. 3, Lines 1-11) or allowing adjustment when the jam nut is not engaged with the lock tooth (Col. 3, Lines 1-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the elastic member of Hsu with the spring and jam nut of Spencer since Spencer states that such a modification enables forced interaction between the mounting arms and engaging member/lock tooth (Col. 3, Liens 27-31).  Such a modification would prevent the tripod from accidentally collapsing if it were bumped into by the user for example.  
Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu in view of Spencer.
 Re. Cl. 12, Hsu discloses: A tripod (Fig. 1) comprising: a central hub (11 and 111, Fig. 2), said central hub further comprising: a hub body (see 111, Fig. 2) with a central hub (see Fig. 2); 5three mounting arms (211, Fig. 2) extending from the central hub (see Fig. 2-3); 15three legs (22s, Fig. 1), one mounted upon each of the three (see Fig. 1) and each leg further comprising: a leg head (222, 223 Fig. 2) attached to a leg body and pivotably attached to one of the three mounting arms (see Fig. 2 and 5-6, via 221); a lock tooth (23, Fig. 2) situated in the head and interacting with the one of three mounting 30arms10/13 (see Fig. 5-6),.
Re. Cl. 13, Hsu discloses: each mounting arm further comprising a plurality of arm teeth (211, Fig. 5) with which the lock tooth will selectively engage (see Fig. 5-6).
Re. Cl. 14, Hsu discloses: the lock tooth and arm teeth being oriented in a manner to allow ratcheting interaction therebetween (see Fig. 5-6). 
Re. Cl. 15, Hsu discloses: the ratcheting interaction allowing the legs to collapse inward into a stowed position (see Fig. 5-6)
Re. Cls. 12 and 14, Hsu does not disclose a jam nut encompassing and threadedly engaged with the leg head such that it selectively abuts the lock tooth; (Cl. 12), or allowing adjustment when the jam nut is not engaged with the lock tooth (Cl. 14).  Spencer disclose a tripod (Fig. 1) which includes legs (22, Fig. 1) attached to a mounting arm (18, Fig. 1).  Re. Cls. 12 and 14, Spencer discloses a jam nut (44, Fig. 1) encompassing and threadedly engaged with the leg head such that it selectively abuts the lock tooth (see Fig. 2, tooth 30); allowing adjustment when the jam nut is not engaged with the lock tooth (Col. 3, Lines 1-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the elastic member of Hsu with the spring and jam nut of Spencer since Spencer states that such a modification enables forced interaction between the mounting arms and engaging member/lock tooth (Col. 3, Liens 27-31).  Such a modification would prevent the tripod from accidentally collapsing if it were bumped into by the user for example.  
Claims 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu in view of Leeds in view of O’Kane in view of Spencer.
Re. Cl. 16, Hsu discloses: A tripod (Fig. 1) comprising: 11/13a central hub (11 and 111, Fig. 2), said central hub further comprising: a hub body (see Fig. 2-3) a bowl depression (111, Fig. 2-3) within the hub body having a hemispherical outer surface (see Fig. 3); and 5three mounting arms (21, Fig. 2) extending from the central hub (see Fig. 2); a bowl disk (12, Fig. 2) positioned within the bowl depression and having structure for mounting an object (123, Fig. 2); a lock disk (14, Fig. 2) and having a bowl top (see Fig. 3) and positioned underneath the bowl depression and abutting the hemispherical outer 10surface (see Fig. 3); a tensioning handle (13, Fig. 2), connected to the bowl disk by a tensioning bolt (122, Fig. 2-3) passing through the lock disk and central hub (see Fig. 3); and three legs (22s, Fig. 1), one mounted upon each of the three mounting arms (see Fig. 1-2) and further 15comprising: a leg head (222 and 223, Fig. 2) attached to a leg body and pivotably attached to one of the three mounting arms (see Fig. 2 and 5, via 221); a lock tooth (23, Fig. 2)  situated in the head and interacting with the one of three mounting arms20 (see Fig. 5-6).
Re. Cl. 17, Hsu discloses: the tensioning bolt having a fine thread allowing for precise adjustment (see Fig. 2-3, threads 122 are fine in comparison to a screw having a very large thread pitch).
Re. Cls. 16 and 18-19, Hsu does not disclose the lock disk comprised of a polymer; a compliant member; a jam nut encompassing and threadedly engaged with (54, Fig. 3) that is formed from a polymer (Col. 8, Lines 28-31).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lock disk of Hsu to be made of nylon as disclosed by Leeds since Leeds state that such a modification provides self-lubrication within the support which enables for the device to be readily adjusted (Col. 8, Lines 28-31).
Re. Cls. 16 and 18-19, the combination of Hsu in view of Leeds does not disclose a compliant member; a jam nut encompassing and threadedly engaged with the leg head such that it selectively abuts the lock tooth (Cl. 16), the compliant member being a spring located between the lock disk and the tensioning handle (Cl. 18), the spring being selected from the set of springs consisting of: a plurality of stacked washers and compression springs (Cl. 19). O’Kane discloses a tripod (see Fig. 6-8) which includes a compliant member (67, Fig. 8) which is a spring located between a tensioning handle (70, Fig. 8) and lock disk (66, Fig. 8) which is selected from the set consisting of stacked washers and compression springs (see 67, Fig. 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Hsu device to include the compression spring of O’Kane since O’Kane states that such a modification functions to maintain (Col. 6, Lines 32-38).
Re. Cl. 16, the combination of Hsu in view of Leeds in view of O’Kane does not disclose a jam nut encompassing and threadedly engaged with the leg head such that it selectively abuts the lock tooth (Cl. 16). Spencer disclose a tripod (Fig. 1) which includes legs (22, Fig. 1) attached to a mounting arm (18, Fig. 1).  Re. Cl. 16, Spencer discloses a jam nut (44, Fig. 1) encompassing and threadedly engaged with the leg head such that it selectively abuts the lock tooth (see Fig. 2, tooth 30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the elastic member of Hsu with the spring and jam nut of Spencer since Spencer states that such a modification enables forced interaction between the mounting arms and engaging member/lock tooth (Col. 3, Liens 27-31).  Such a modification would prevent the tripod from accidentally collapsing if it were bumped into by the user for example.  
Claims 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu in view of Leeds in view of Brodmann in view of Spencer.
Re. Cl. 16, Hsu discloses: A tripod (Fig. 1) comprising: 11/13a central hub (11 and 111, Fig. 2), said central hub further comprising: a hub body (see Fig. 2-3) a bowl depression (111, Fig. 2-3) within the hub body having a hemispherical outer surface (see Fig. 3); and 5three mounting arms (21, Fig. 2) extending from the central hub (see Fig. 2); a bowl disk (12, Fig. 2) positioned within the bowl depression and having (123, Fig. 2); a lock disk (14, Fig. 2) and having a bowl top (see Fig. 3) and positioned underneath the bowl depression and abutting the hemispherical outer 10surface (see Fig. 3); a tensioning handle (13, Fig. 2), connected to the bowl disk by a tensioning bolt (122, Fig. 2-3) passing through the lock disk and central hub (see Fig. 3); and three legs (22s, Fig. 1), one mounted upon each of the three mounting arms (see Fig. 1-2) and further 15comprising: a leg head (222 and 223, Fig. 2) attached to a leg body and pivotably attached to one of the three mounting arms (see Fig. 2 and 5, via 221); a lock tooth (23, Fig. 2)  situated in the head and interacting with the one of three mounting arms20 (see Fig. 5-6).
Re. Cls. 16 and 20, Hsu does not disclose the lock disk comprised of a polymer; a compliant member; a jam nut encompassing and threadedly engaged with the leg head such that it selectively abuts the lock tooth (Cl. 16), the compliant member being a plurality of fingers forming the bowl top of the lock disk (Cl. 20). Leeds discloses an angular adjustment mechanism which includes a lock disk (54, Fig. 3) that is formed from a polymer (Col. 8, Lines 28-31).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lock disk of Hsu to be made of nylon as disclosed by Leeds since Leeds state that such a modification provides self-lubrication within the support which enables for the device to be readily adjusted (Col. 8, Lines 28-31).
Re. Cls. 16 and 18-19, the combination of Hsu in view of Leeds does not disclose a compliant member; a jam nut encompassing and threadedly engaged with the leg (Fig. 1) which includes a hub (24, Fig. 1), a bowl disk (18, Fig. 1), a lock disk (72, Fig. 5), a tensioning handle (42, Fig. 1 and 5) and a compliant member (see fingers of 72, Fig. 5).  Re. Cl. 5, Brodmann discloses the compliant member being a plurality of fingers forming the bowl top of the lock disk (see annotated figure 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the lock disk of Hsu to include the fingers of Brodmann since Brodmann states that such a modification maintains safety if the tensioning handle is loosened and accidentally disconnection from the bolt (Col. 4, Lines 22-25).
Re. Cl. 16, the combination of Hsu in view of Leeds in view of Brodmann does not disclose a jam nut encompassing and threadedly engaged with the leg head such that it selectively abuts the lock tooth (Cl. 16). Spencer disclose a tripod (Fig. 1) which includes legs (22, Fig. 1) attached to a mounting arm (18, Fig. 1).  Re. Cl. 16, Spencer discloses a jam nut (44, Fig. 1) encompassing and threadedly engaged with the leg head such that it selectively abuts the lock tooth (see Fig. 2, tooth 30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the elastic member of Hsu with the spring and jam nut of Spencer since Spencer states that such a modification enables forced interaction between the mounting arms and engaging member/lock tooth (Col. 3, Liens 27-31).  Such a modification would prevent the tripod from accidentally collapsing if it were bumped into by the user for example.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Trowbridge US 1897449, Temple US 2463655, Liu US 2010/0019109, Lang US 2004/0227049 and Li US 2019/0003635 disclose other known tripod arrangements which are particularly pertinent to Applicant’s claimed invention and are presented for Applicant’s consideration.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171.  The examiner can normally be reached on Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632